WOODLEY, Judge.
Upon a jury trial, appellant was found guilty of fondling a child’s sexual part and was assessed a term of 10 years in the penitentiary.
The record contains no statement of facts and no bills of exception.
The trial court, in pronouncing sentence, failed to apply the indeterminate sentence *140law. The sentence is reformed so as to provide for appellant’s confinement in the penitentiary for a term of not less than one day nor more than ten years.
As reformed, the judgment is affirmed.